On Remand from the Supreme Court

YATES, Judge.
This court, on April 7, 2000, affirmed the trial court’s judgment, without an opinion. Vongsouvanh v. Steel Processors, Inc., 795 So.2d 848 (Ala.Civ.App.2000) (table). The Alabama Supreme Court has reversed this court’s judgment and has remanded the case. Ex parte Vongsouvanh, 795 So.2d 625 (Ala.2000). The judgment of the trial court is reversed, and the case is remanded for that court to enter an order consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.